Citation Nr: 1343478	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  08-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent from September 30, 2005 to June 30, 2008; and in excess of 20 percent for the periods from July 1, 2008 to August 26, 2008 and beginning February 1, 2009 for left knee status post meniscus tear and surgery with scar (hereinafter left knee disability).  

2.  Entitlement to an initial compensable evaluation for right hip trochanteric bursitis (hereinafter right hip disability).  

3.  Entitlement to an evaluation in excess of 10 percent for left shoulder impingement syndrome with bicep tendonitis (hereinafter left shoulder disability).

4.  Entitlement to an initial compensable evaluation for migraine headaches from September 30, 2006, to October 31, 2010; and in excess of 30 percent from November 1, 2010, forward.  




REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active duty service from December 1995 to December 1999 and from September 2002 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran timely appealed the above issues.  

In May 2011, the Veteran testified at a Board hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Acting VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the undersigned AVLJ clarified the issues in appellate status, elicited relevant testimony, and verified the Veteran's treatment sources.  The AVLJ did not during the hearing suggest additional evidence which might be helpful in this case, but addressed such matters in a Remand issued in August 2012.  As such, the Board finds that it has fully complied with the Bryant requirements.  

In August 2012, this case was remanded by the Board for further development.  At this point, there has been substantial compliance with the remand directives, and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  As explained herein, the only issue on appeal still requiring additional development is the initial rating claim for migraine headaches.  

At the time of the August 2012 Board remand, the appealed issued included a claim of entitlement to service connection for a right knee disorder.  This claim was granted in a January 2013 rating action is thus removed from appellate status.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  The Veteran's Virtual VA record has also been reviewed in conjunction with this appeal.  

As mentioned in the prior Board remand of 2012, claims of service connection for a psychiatric disorder, to include as secondary to service-connected disabilities, and a left hip disorder, to include as secondary to left knee disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The claim of entitlement to an initial compensable evaluation for migraine headaches from September 30, 2006, to October 31, 2010; and in excess of 30 percent from November 1, 2010, forward, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the appeal period prior to July 1, 2008, the service-connected left knee disability was manifested by non-compensable limitation of extension and flexion, evidence of slight recurrent subluxation or instability, and painful joints.  

2.  For the appeal period prior extending from July 1, 2008 forward, excluding the period when the Veteran was in receipt of a temporary 100 percent disability rating, the left knee disability was also manifested was manifested by non-compensable limitation of extension and flexion, and evidence of moderate recurrent subluxation or instability, and painful joints. 

3.  For the entirety of the appeal period, excluding the period when the Veteran was in receipt of a temporary 100 percent disability rating, his left knee disorder was not shown to be productive of scarring that was painful or unstable, encompassed an area or areas of 6 square inches or greater, or was manifested by skin breakdown or limitation of function.   

4.  During the entire appeal period, the Veteran's right hip disability was not manifested by impairment of the femur; flail joint; arthritis, ankylosis, limitation of flexion to 45 degrees, extension of the thigh limited to 5 degrees, or by impairment of the thigh manifested by limitation of adduction, with the inability to cross legs, or by limitation of rotation with the inability to toe-out more than 15 degrees on the affected leg.  

5.  During the entire appeal period, the Veteran's left (minor) shoulder disability has not been manifested by limitation of motion to shoulder level or midway between the side and the shoulder), pain, and limitation of function such as overhead use of the arm, there has been no evidence of impairment of the humerus or ankylosis of the scapulohumeral articulation.

6.  For the entirety of the appeal period, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, the service-connected disabilities of the left knee, right hip and left shoulder have not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  For the appeal period extending from September 30, 2005 to June 30, 2008, , the criteria for an initial rating in excess of 10 percent for a left knee disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.17a, Diagnostic Codes (DC) 5010, 5257, 5260, 5261; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

2.  For the appeal period extending from July, 1, 2008, excluding the period when the Veteran was in receipt of a temporary 100 percent disability rating, the criteria for 20 percent rating for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, 5258 (2013).   

3.  For the entire appeal period extending from December 9, 2002, the criteria for a separate rating for left knee scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.25, and 4.118, DCs 7801, 7802, 7803, 7804, and 7805 (2008).   

4.  The criteria for an initial compensable evaluation for a right hip disability, described as trochanteric bursitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 5250, 5251, 5252, 5253, 5254, 5255 (2013).

5.  The criteria for a disability rating in excess of 10 percent for a left shoulder disability, described as impingement syndrome with bicep tendonitis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201 (2013).  

6.  For the entire appeal period, the criteria for referral for an increased disability rating for service-connected disabilities of the left knee, right hip and left shoulder on an extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).   

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).   

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.   

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in June 2006 and April 2009 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the service connection claims, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2006 and September 2009 rating decisions reflects the initial adjudication of the claims after issuance of this letter.  The letters also meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.   

With respect to the increased rating claims generally, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  A June 2008 letter meets this requirement.  After issuance of the June 2008 notice, and opportunity for the Veteran to respond, October 2008 and January 2013 Supplemental SOCs (SSOC) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of any notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA records dated to January 2013 and the reports of July 2006, August 2009 and August 2012 VA examinations and opinions.  The Veteran and his representative have not maintained that the any VA examination report or opinions provided for the record are inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Also of record and considered in connection with this matter are various written documents provided by the Veteran, and by his representative, on his behalf.  In addition, in May 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned AVLJ.  

The Board finds that no additional RO action to further develop the record is warranted.  In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Increased/Initial Evaluations

The Veteran maintains that increased initial evaluations are warranted for service-connected disabilities of the left knee, right hip, and left shoulder.     

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).   

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here with respect to the claims involving the left knee and right hip, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

A.  Left Knee

The Veteran filed an original service connection claim for a left knee disorder in April 2006.  

In July 2006 an examination for VA purposes was conducted by a private provider.  The Veteran gave a history of a meniscus tear.  On examination he complained of popping, locking, stiffness, and daily pain with functional impairment, described as limited mobility.  Examination revealed tenderness, but no edema, effusion, weakness, redness, or abnormal/guarding movement.  Range of motion was from 0 to 140 degrees, with pain at 140 degrees.  Joint function was limited by pain on repetitive use, but not by fatigue, weakness, lack of endurance, or incoordination with no additional limitation of motion noted.  Ligament stability testing was entirely normal, but there was instability of the meniscus noted.  X-ray films were within normal limits.  An arthroscopic scar was noted on examination.  

In a rating action issued in September 2006, service connection was established for left knee, status post meniscus tear, status post surgery with scar, for which an initial 10 percent rating was assigned effective from September 30, 2005, the day after the Veteran's discharge from his second period of service.  

VA records include an entry dated June 24, 2008 at which time the Veteran gave a several year history of left knee pain.  It was noted that partial meniscectomy had been done in 2003.  The Veteran complained of pain behind the knee and of episodes of giving way.  Examination revealed full range of motion, no effusion, and no instability.  Joint tenderness was noted and X-ray films revealed minimal valgus alignment.  Lateral patellofemoral compression syndrome was diagnosed.

A VA orthopedic surgery note dated July 1, 2008 reflects that the Veteran was seen for evaluation of medial midline and joint pain.  Manifestations of locking, buckling, swelling, pain and popping were recorded.  Examination revealed range of motion of 0 to 130 degrees, and revealed lateral maltracking.  Left knee medial patellofemoral ligament tear with lateral maltracking was assessed.  

On August 28, 2008, the Veteran underwent left knee patellofemoral ligament reconstruction to treat left knee instability and left medial patellofemoral ligament rupture.  In October 2008, the Veteran was seen almost 8 weeks post-surgery.  At that time, range of motion was from 0 to 95 degrees and effusion was noted.  An inability to straighten the knee and atrophy of the quad muscle was also mentioned. 

In an October 2008 rating action, an increased evaluation of 20 percent was granted from July 1, 2008, following which a 100 percent evaluation was assigned from August 28 to November 30, 2008.  Thereafter a 20 percent evaluation was reinstated effective from December 1, 2008.

In an April 2009 rating action, assignment of a temporary 100 percent evaluation was extended from August 27, 2008 to January 31, 2009, following which a 20 percent evaluation was assigned, effective from February 1, 2009.

An August 2009 VA physical therapy note shows that the Veteran complained of pain and instability of the knee and reported falling in April 2009.  

A VA examination of the joints was conducted in August 2009.  The Veteran reported that he had knee pain all day long and wore a knee brace.  It was noted that he continued to participate in physical therapy.  Examination revealed effusion and quad atrophy.  The knee was stable to varus and valgus stress testing.  Range of motion was from 0 to 110 degrees with pain, without increased pain or any fatigue, weakness, or incoordination on repetitive motion.  Surgical scars were described as well healed. 

The Veteran provided testimony at a Board hearing held in May 2011.  He stated that VA had completed 6 procedures on his knee.  The Veteran indicated that he was still in pain and had instability and subluxation of the knee.  He stated that he was still self-employed and was attending classes at a university.  It was noted that he had not been seen by VA since August 2010.  The transcript indicated that the Veteran used a knee brace and was issued medication and a cane by VA.   

A VA examination was conducted in August 2012.  Diagnoses of left knee status post meniscal tear and patellofemoral ligament reconstruction and tendonitis were made.  The Veteran indicated that flare-ups did not impact function of the knee or lower leg.  His complaints included chronic knee pain.  Range of motion testing revealed flexion from 0 to 130 degrees with pain on motion; and extension of 0 degrees, without indications of painful motion.  Repetitive testing revealed no additional limitation of motion or other functional loss or impairment.  All joint stability tests were normal and the examiner indicated that there was no history of recurrent patellar subluxation/dislocation.  A history of a meniscus (semilunar cartilage condition was noted, associated with frequent episodes of joint pain.  The examiner found that the Veteran did not have any residuals signs or symptoms due to meniscectomy.  A scar on the left knee was document, but was not found to be painful, unstable, or covering an area of 6 square inches or greater.  The report reflected that the Veteran occasionally used a brace and/or cane.  X-ray films revealed degenerative/traumatic arthritis.  The examiner documented that the left knee disability caused limitations in climbing stairs at work. 

Analysis

The Veteran maintains that an initial evaluation in excess of 10 percent is warranted for his left knee disability, characterized as left knee status post meniscus tear and surgery with scar, for the portion of the appeal period extending from September 30, 2005 to June 30, 2008 and in excess of 20 percent for the periods from July 1, 2008 to August 26, 2008 and beginning February 1, 2009, forward.  The Veteran's claim for higher evaluations for his left knee disability were placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

Essentially, this appeal involves two distinct rating periods, the time period from September 30, 2005 to June 30, 2008, during which time an initial rating in excess of 10 percent is sought; and the time period extending from July 1, 2008, forward, for which an evaluation in excess of 20 percent is sought.  Also pertinent to the claim are the related issues of whether a separate rating is warranted for scars.  

As an initial matter, recitation of the laws, regulations and rating criteria potentially applicable to this case will be provided in order to facilitate complete consideration of all possible avenues of entitlement.   

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.  

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when mild, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In addition, VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997). In VAOPGCPREC 9-98, General Counsel held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

Dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Under code 5260, a noncompensable evaluation is warranted when flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Under code 5261, a noncompensable evaluation is warranted when extension is limited to 5 degrees; a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation is for assignment when extension is limited to 15 degrees.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II (2013).   

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).   

The Board also notes that under Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The maximum rating under these codes (Diagnostic Code 5261) is 50 percent.  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  

At the outset, the Board notes that during this appeal period, a temporary 100 percent evaluation was assigned under 38 C.F.R. § 4.30 from August 27, 2008 to Januaty 30, 2009.  

The initial 10 percent evaluation was assigned by virtue of a September 2006 rating action.  The RO assigned a 10 percent evaluation based on painful motion of a major joint, as well as evidence of slight instability.  See 38 C.F.R. § 4.59 (2013).  

The RO has rated the Veteran's left knee disability under Diagnostic Code 5257 to evaluate knee impairment with recurrent subluxation or lateral instability.  After considering the evidence of record, the Board finds no basis for an increased evaluation under this code.  Clinical evidence dated during the appeal period fails to reveal any indications of subluxation and testing of July 2006 revealed that ligament stability testing was entirely normal, but there was instability of the meniscus noted.  X-ray films were within normal limits.  The Veteran is already in receipt of a 10 percent evaluation under code 5257 in recognition of slight instability.  However, there is no basis for the assignment of a 20 percent evaluation under DC 5257 prior to July 1, 2008.  

Moreover, even considering additional functional loss due to pain, there is no evidence that left knee flexion was limited to 45 degrees or extension was limited to 10 degrees so as to warrant assignment of separate compensable or higher ratings under Diagnostic Codes 5260 or 5261.  The Veteran has reported chronic left knee pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a compensable rating based on limited motion.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, higher or separate ratings based on limitation of motion are not warranted.

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.

In sum, the Board finds that, for the appeal period extending from September 30, 2005 to June 30, 2008, his service-connected left knee disability did not meet the criteria for an initial rating in excess of 10 percent .  To this extent the appeal is denied.  

From July 1, 2008 forward, the RO has assigned a 20 percent rating under code 5257 in recognition of moderate subluxation/instability.  Range of motion findings made since July 1, 2008 fail to support the assignment of a separate or compensable evaluation of 20 percent or greater under DCs 5260 and DC 5261, which require a showing flexion limited to 45 degrees or extension limited to 10 degrees, respectively, for the assignment of even a 10 percent evaluation under these codes.  

In addition, the Board finds no basis for an increased evaluation under diagnostic code 5257, used to evaluate knee impairment with recurrent subluxation or lateral instability, and the diagnostic code which has been technically used to evaluate the Veteran's knee disability in this case, in recognition of moderate instability.  Clinical evidence dated during the appeal period fails to reveal any indications of severe subluxation or instability as confirmed by findings made upon VA examination of 2012.  Further, there has been no evidence presented demonstrating that the Veteran's left knee disability is manifested by functional limitation beyond that contemplated by the 20 percent rating which was assigned from July 1, 2008, forward.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, again, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.

The Board acknowledges that the Veteran, in advancing this appeal, believes that his left knee disability has been more severe than the assigned disability ratings reflect.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent symptoms.  

In sum, the Board finds that, for the appeal period extending from July 1, 2008, forward, the service-connected left knee disorder did not meet the criteria for a rating in excess of 20 percent .  To this extent the appeal is denied.  

In light of the numerous procedures performed on the left knee, the Board has considered whether a separate evaluation may be assigned for scarring.  

The Board observes that the schedular rating criteria pertaining to the skin were amended, effective October 23, 2008.  38 C.F.R. § 4.118, DCs 7800-7805 (2010); 67 Fed. Reg. 49590 -49599 (July 31, 2002). VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  As neither situation applies here, these revisions are inapplicable in this case. VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g).   

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.   

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.  

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  

Finally, DC 7805 provides that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805.   

A higher or separate rating is not warranted under the diagnostic criteria pertaining to scars.  He has not contended, and the record does not otherwise show, that such scarring is unstable, painful, encompasses an area or areas of 6 square inches or greater, or is manifested by skin breakdown.  Accordingly, neither a separate or increased evaluation is warranted for right knee scarring for any portion of the appeal period.  

B. Right Hip

The Veteran filed an original service connection claim for a right hip disorder in April 2006.  

In July 2006 an examination for VA purposes was conducted by a private provider, but the hip was not evaluated.

A VA examination of the joints was conducted in August 2009.  The Veteran explained that he had right hip pain in the morning, which went away as the day went on.  Examination revealed tenderness to palpation.  Range of motion testing revealed flexion from 0 to 115 degrees; extension of 0 to 20 degrees; abduction of 0 to 45 degrees; adduction of 0 to 25 degrees; internal rotation of 0 to 35 degrees, and external rotation of 0 to 65 degrees.  There was no pain, fatigue, weakness, or incoordination on repetitive motion.  Mild intermittent bursitis was diagnosed and the examiner opined that this was at least as likely as not secondary to abnormal gait caused by left knee surgery.  

In a September 2009 rating action, service connection was established for right hip bursitis, assigned an initial non-compensable evaluation effective from April 1, 2009. 

The Veteran provided testimony at a Board hearing held in May 2011.  However, little information relating to the right hip was provided.

A VA examination of the right hip was conducted in August 2012.  Right hip tendonitis was diagnosed.  The Veteran indicated that flare-ups did not impact function of the hip or thigh.  His complaints included stabbing pain in the groin area.  Range of motion testing revealed flexion from 0 to 125 degrees; extension of 0 to greater than 5 degrees (30); without indications of painful motion.  Abduction was not lost beyond 10 degrees (45 degrees), and adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe out more than 15 degrees.  Repetitive testing revealed no additional limitation of motion or other functional loss or impairment.  Strength testing of the hip was 5/5.  There was no indication of ankylosis or tenderness on palpation.  No malunion, flail joint, or leg length discrepancy was found.  Right hip X-ray films were negative.  The examiner opined that the hip condition did not impact the Veteran's ability to work.  

Analysis

The Veteran contends that his service-connected right hip condition warrants an initial compensable evaluation.

The Veteran's service-connected condition of the right hip, described as trochanteric bursitis, has been assigned an initial non-compensable disability rating for the entirety of the appeal period extending from April 1, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2013), used for the evaluation of bursitis.  A note following that code instructs that the condition be rated based on limitation of motion.  

Under Diagnostic Code 5252, flexion of the thigh limited to 45 degrees warrants the assignment of a 10 percent evaluation.  A 20 percent evaluation requires flexion limited to 30 degrees, while a 30 percent evaluation requires flexion limited to 20 degrees and a 40 percent evaluation requires flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Several other Diagnostic Codes are also potentially applicable to the Veteran's service-connected right hip stress fracture.  Under Diagnostic Code 5251, extension of the thigh limited to 5 degrees results in an evaluation of 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5251.  Pursuant to Diagnostic Code 5253, impairment of the thigh manifested by limitation of adduction, with the inability to cross legs; or by limitation of rotation with the inability to toe-out more than 15 degrees on the affected leg, warrants a 10 percent evaluation.  A 20 percent evaluation is warranted for limitation of abduction of the thigh if motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.   

The normal range of motion for the hip is from 125 degrees flexion to 0 degrees extension and from 45 degrees abduction to 0 degrees adduction.  38 C.F.R. § 4.71, Plate II.   

In light of the evidence of record, the Board finds that entitlement to an initial compensable evaluation for a right hip disability is not warranted.  At no point during the appeal period has limitation of motion in extension, flexion, abduction or adduction, even approached the findings required for a 10 percent evaluation under Diagnostic Codes 5252, and 5253.  Findings made upon VA examinations of 2009/2012 revealed right hip flexion of 115/125 degrees and full abduction to 45 degrees at both times, with no additional limitation of motion on repetitive testing.  In addition, there is no basis for a higher rating for limitation of extension under code 5251, as extension of the thigh limited to 5 degrees has never been shown during the appeal period.  

Consideration of Diagnostic Code 5250 is inappropriate since there is no ankylosis in the Veteran's right hip.  Nor is the Veteran's right hip condition manifested by malunion of the femur with slight knee or hip disability, the criteria required to establish a rating of 10 percent disabling pursuant to Diagnostic Code 5255, as there is no indication of malunion of the femur.  In addition, X-ray films of the right hip are negative for arthritis.  No flail joint was found at the Veteran's VA C&P examination, also rendering Diagnostic Code 5254 inapplicable.   

The Board acknowledges the Veteran's assertion that he experiences chronic pain in the right hip.  The Veteran, as a lay person, is competent to provide such evidence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  While the Board finds the Veteran's lay statements relating to his symptomatology credible, these statements together with the clinical findings of record do not provide a basis for the assignment of a compensable evaluation for any portion of the appeal period.  

While pain is present, this has not caused or resulted in any compensable degree of limitation of motion, and is not shown to be productive of any limitation of function.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned non-compensable evaluation is assigned in light of lack of evidence of arthritis, or indications of limitation of motion or function attributable to pain, weakness, and fatigue.  Therefore, an initial compensable evaluation based upon pain and functional impairment is not warranted for any portion of the appeal period.  38 C.F.R. § 4.40 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evidence shows no distinct period of time, since service connection became effective for the right hip disability, during which manifestations were shown to such an extent that a compensable evaluation would be warranted.  Cf. 38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  In reaching this decision the Board considered the doctrine of reasonable doubt. However, as discussed above, the preponderance of the evidence is against this claim and therefore, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to an initial compensable disability rating for a right hip disability is denied. 

C. Left Shoulder

The Veteran filed an original service connection claim for a left shoulder disorder in December 1999.  

In a rating action issued in June 2000, service connection was established for impingement syndrome of the left shoulder, for which an initial 10 percent rating was assigned effective from December 27, 1999, the day after the Veteran's discharge from his first period of service.  Compensation was terminated on September 30, 2002, when the Veteran returned to active duty; the 10 percent evaluation was reinstated effective from September 30, 2005. 

The grant was based on STRs reflecting repeated treatment for left shoulder pain, following a pulling-type injury.  

In July 2006 an examination for VA purposes was conducted by a private provider.  The Veteran gave a 7 year history of impingement syndrome.  Symptoms of pain, locking, popping, weakness with overhead lifting and giving way, were documented.  Functional impairment was described as limited overhead work.  Examination revealed tenderness, but no edema, effusion, weakness, redness, or abnormal/guarding movement.  Range of motion was from 0 to 150 degrees, with pain at 150 degrees.  External and internal rotation were to 90 degrees.  Joint function was limited by lack of endurance and pain on repetitive use, but not by fatigue, weakness, or incoordination, with no additional limitation of motion noted.  X-ray films were within normal limits.  

A VA examination of the joints was conducted in August 2009, at which time the left shoulder was not evaluated.  The exam report did mention that the Veteran was right-handed.

The Veteran provided testimony at a Board videoconference hearing held in May 2011.  He indicated that he could raise his left arm above his shoulder.  He mentioned that he experienced weakness and fatigue of the shoulder.  

A VA examination was conducted in August 2012, at which time left shoulder tendonitis and AC degenerative joint disease were diagnosed.  The Veteran complained of intermittent pain and catching, and denied having symptoms of stiffness or dislocation.  The Veteran indicated that flare-ups did not impact function of the shoulder or arm.  Range of motion testing revealed flexion from 0 to 180 degrees, without indications of painful motion.  Repetitive testing revealed no additional limitation of motion or other functional loss or impairment.  Localized pain and tenderness was noted.  Strength testing of the left shoulder was 5/5.  There was no indication of ankylosis or a history of recurrent dislocation/subluxation.  X-ray films were negative for arthritis.  The examiner opined that the shoulder condition impacted the Veteran's ability to work due to limitations on overhead work.  

Analysis

The Veteran contends that his service-connected left shoulder condition warrants an evaluation in excess of 10 percent.

The Veteran's service-connected condition of the left shoulder, described as impingement syndrome with bicep tendonitis, has been assigned a 10 percent disability rating for the entirety of the appeal period extending from September 30, 2005, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2013), used for the evaluation of tenosynovitis.  A note following that code instructs that the condition be rated based on limitation of motion.  

In essence, the Veteran's service-connected left (minor) shoulder disability, characterized as impingement, has been evaluated under  38 C.F.R. § 4.71a, Diagnostic Code 5201 for the entirety of the appeal period.  Under that code, limitation of motion of the minor arm at the shoulder level warrants a 20 percent rating, a 20 percent rating is also warranted for motion limited to midway between the side and the shoulder, and a 30 percent rating is assigned for motion limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder is from zero degrees at the side to 180 degrees overhead in both forward elevation and abduction.  Normal internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I.   

As there is no evidence of ankylosis, dislocation, or malunion of the humerus, other criteria associated with the shoulder are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2013).   

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  It is upon this basis that the currently assigned 10 percent rating is supported.  

Having comprehensively reviewed the record, there is no basis for the assignment of a 20 percent evaluation or higher for a left shoulder disability.  In this regard, the Board points out that the 10 percent evaluation currently assigned for this portion of the appeal period is not specifically provided for under the rating criteria.  This evaluation was assigned in order to acknowledge and compensate evidence of: limitation of motion not meeting the 20 percent criteria; painful motion; and limitation of function such as overhead use of the arm.  

At no time during the appeal period has range of motion testing reveal limitation of motion of the minor arm at the shoulder level, or motion limited to midway between the side and the shoulder, either of which would support the assignment of a 20 percent rating.  In fact, at the Board hearing of May 2011, the Veteran indicated that he could raise his left arm above his shoulder.  In this case, while the Veteran's reports of limited shoulder motion and function are considered both competent and credible; the actual numeric range of motion data and is considered the most reliable and accurate indicator of the extent of his limitation of motion. Accordingly, the clinical evidence in this case is assigned the most probative value and weight in conjunction with meeting the schedular rating criteria under codes 5024-5201.  

Even upon consideration of the effect of range of motion and function lost due to pain, fatigue, weakness, or lack of endurance, particularly on repetitive use or flare-ups, the criteria for more than a 10 percent disability rating for the left shoulder disability is not satisfied.  Here the assigned 10 percent evaluation is essentially already primarily supported by these factors.  Moreover, there was no limitation of motion or function due to pain and other factors shown that was so great and persistent so as to result in limited motion to the degree required for a higher disability rating of 20 percent, or nearly so.  Further, repetitive testing has not revealed any additional limitation of motion or function of the shoulder.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Accordingly, there is no basis for the assignment of an evaluation in excess of 10 percent for the left shoulder.  

The evidence shows no distinct period of time during this appeal period, during which manifestations were shown to such an extent that an evaluation of 10 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against this claim and therefore, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to an evaluation in excess of 10 percent for a left shoulder  disability is denied. 

      D.  Extraschedular Evaluation and TDIU  

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R § 3.321(b)(1).   

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

The Veteran's manifestations of his service-connected left knee, right hip, and left shoulder disabilities, are contemplated by the rating criteria at the assigned disability ratings.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  In this regard, the Veteran's disability ratings contemplate the functional limitations caused by his left knee, right hip and left shoulder for each period on appeal.  Moreover, the current assigned ratings reflect the Veteran's pain, restricted motion and functional limitations.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee, hip and shoulder provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261, 5250, 5251, 5252, 5200 and 5205 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

Thus, the overall disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Referral for consideration of extraschedular ratings is, therefore, not warranted.   

The Court of Appeals for Veterans Claims (CAVC) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected conditions adjudicated herein, nor have the Veteran or his representative so alleged.  In fact, evidence reflects that he is currently employed.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent from September 30, 2005 to June 30, 2008, for a left knee disability is denied.

Entitlement to an evaluation in excess of 20 percent from July 1, 2008 forward, for a left knee disability is denied.

Entitlement to an initial compensable evaluation for a service-connected right hip disability, characterized as trochanteric bursitis, is denied.

Entitlement to an evaluation in excess of 10 percent for a left shoulder disability, described as impingement syndrome with bicep tendonitis, is denied.  

Entitlement to an extraschedular evaluation for service-connected disabilities of the left knee, right hip, and left shoulder, is denied.  


REMAND

After a review of the complete record, the Board concludes that the claim of entitlement to an initial compensable evaluation for migraine headaches from September 30, 2006, to October 31, 2010; and in excess of 30 percent from November 1, 2010, must be remanded so that VA may fulfill its duty to assist the Veteran.  

The Veteran's service-connected migraine headaches are rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, provide for a maximum 50 percent rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  With characteristic prostrating attacks averaging one in 2 months over the last several months a 10 percent evaluation is warranted.  A non-compensable evaluation is assigned for headaches with less frequent attacks.  

Neither the rating criteria nor the Court has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness.  Inadaptability is also not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18  Vet. App. 440, 446 (2004).  

Further it has been held that nothing in diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In this regard it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50 percent rating.  Id., citing 38 C.F.R. § 4.16 (2013).  In the Pierce case, the Court discussed the notion that consideration must also be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In this regard, the decision mentions that, VA conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-447.

Evidence reflects that the Veteran was seen by VA neurology on November 1, 2010 for evaluation of his headaches.  At that time, he described the frequency of his headaches as occurring 5-7 times a week, with severely debilitating headaches occurring 1-2 times a month.  A VA examination was conducted in August 2012, at that time the Veteran reported having headaches occurring 3-4 times a week generally lasting for 6-8 hours, with severely debilitating headaches occurring 1-2 times a month.  The examiner indicated that the Veteran's headaches impacted his ability to work.  It was explained that the Veteran was self-employed and a full-time student, and reported that he was unable to function while having prostrating headaches, and generally found his headaches to reduce his work efficiency and academic performance.  

Essentially, the matter of whether headaches are of such frequency and severity to have resulted severe economic inadaptability, or are capable of producing such, is finding required to support the assignment of a 50 percent evaluation pursuant to Diagnostic Code 8100.  The Board find that the evidence overall, including the August 2012 VA neurological examination report does not include details in this regard necessary for the Board to evaluate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  Accordingly, an updated examination is warranted in this case.  

Further, it does not appear that the RO considered the applicable rating criteria of code 8100, as interpreted by the Pierce case.  On readjudication, the RO will have an opportunity to do so.  

In addition, the Board notes that the most recent VA outpatient treatment records associated with the Veteran's Virtual VA record are dated to mid-January 2013.  As this claim is being remanded, the Board finds that the RO should also obtain updated VA treatment records, dated from January 2013, forward.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain updated records for VA treatment, evaluation, and hospitalization, dated from January 2013 through the present.   

2.  The Veteran shall be given an opportunity to identify any additional relevant evidence and/or medical treatment records, from either private or VA facilities, which pertain to his increased initial rating claim for headaches that have not yet been associated with the claims folder

3.  The RO should attempt to obtain any evidence needed to ascertain the frequency and severity of the Veteran's headache attacks and whether they have been of such a level of disability so as to result in, or be capable of resulting in, severe economic inadaptability.  Such evidence may include, in addition to current treatment reports, evidence of interference with economic adaptability, such as records of sick leave from employers or school.  The Veteran should be issued a letter requesting that he provide any such pertinent lay or documentary evidence. 

4.  The RO should conduct whatever development is needed to determine whether the Veteran's migraine headaches have been characterized by very frequent completely prostrating and prolonged attacks productive of, or capable of producing, severe economic inadaptability (Pierce v. Principi, 18 Vet. App. 440, 446 (2004)), to include affording him another VA neurological examination.  

The examiner should describe all manifestations and symptoms of the service-connected headaches.  The examiner should assess the severity of the headaches (to include whether headaches are prostrating or completely prostrating), the frequency of the headaches, and the duration of the headaches.  In addition, the examiner is asked to address whether the Veteran's headaches are productive of, or capable of producing, severe economic inadaptability, and to provide supporting findings for conclusions reached in this regard.

A copy of the complete VA claims file, any pertinent  records located in Virtual VA and this remand should be made available to the examiner for review.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  The RO will then readjudicate the Veteran's increased/initial rating claim for headaches (to include consideration of the interpretation of the applicable rating criteria as provided in the Pierce case) .  Readjudication of the claim should include consideration of whether staged ratings and/or extraschedular evaluations are warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


